Lacombe, Circuit Judge.
In disposing of this case there is very little to add to the suggestions and construction of the statute which appear in the charge of Judge Coxe in the case of Baumgarten v. Magone, 50 Fed. Rep. 69, which of course is the law of this court until reversed, if it ever should be, by the court of appeals. These articles are manifestly small blocks of marble, and I cannot find in the testimony sufficient to warrant a conclusion that the general trade and commerce of this country has given a special trade meaning to the words “marble in blocks'1 other and different from its ordinary meaning in the speech of everyday life. It may be that it has, but there is not enough in this testimony to show that fact. For that reason, I shall reverse the decision of the appraisers, and direct the assessment of duty upon these articles as marble in blocks, at 65 per cent.